Case 8:18-cv-00617-TPB-TGW Document 251-1 Filed 10/30/19 Page 1 of 16 PageID 11553




                          EXHIBIT 1
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page22of
                                                                 of16
                                                                    16PageID
                                                                      PageID11554
                                                                             7057
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page33of
                                                                 of16
                                                                    16PageID
                                                                      PageID11555
                                                                             7058
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page44of
                                                                 of16
                                                                    16PageID
                                                                      PageID11556
                                                                             7059
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page55of
                                                                 of16
                                                                    16PageID
                                                                      PageID11557
                                                                             7060
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page66of
                                                                 of16
                                                                    16PageID
                                                                      PageID11558
                                                                             7061
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page77of
                                                                 of16
                                                                    16PageID
                                                                      PageID11559
                                                                             7062
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page88of
                                                                 of16
                                                                    16PageID
                                                                      PageID11560
                                                                             7063
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page99of
                                                                 of16
                                                                    16PageID
                                                                      PageID11561
                                                                             7064
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page10
                                                               10of
                                                                  of16
                                                                     16PageID
                                                                       PageID11562
                                                                              7065
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page11
                                                               11of
                                                                  of16
                                                                     16PageID
                                                                       PageID11563
                                                                              7066
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page12
                                                               12of
                                                                  of16
                                                                     16PageID
                                                                       PageID11564
                                                                              7067
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page13
                                                               13of
                                                                  of16
                                                                     16PageID
                                                                       PageID11565
                                                                              7068
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page14
                                                               14of
                                                                  of16
                                                                     16PageID
                                                                       PageID11566
                                                                              7069
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page15
                                                               15of
                                                                  of16
                                                                     16PageID
                                                                       PageID11567
                                                                              7070
Case
Case8:18-cv-00617-TPB-TGW
     8:18-cv-00617-JSM-TGW Document
                           Document251-1
                                    167-1 Filed
                                           Filed10/30/19
                                                 06/03/19 Page
                                                          Page16
                                                               16of
                                                                  of16
                                                                     16PageID
                                                                       PageID11568
                                                                              7071
